United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-2361
                                   ___________

Thomas James Papantony,                *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the Western
                                       * District of Missouri.
Bill Hedrick, Warden, United States    *
Medical Center for Federal Prisoners,  *        [PUBLISHED]
                                       *
             Appellee.                 *
                                  ___________

                             Submitted: April 10, 2000

                                  Filed: June 21, 2000
                                   ___________

Before RICHARD S. ARNOLD, BEAM, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                           ___________

PER CURIAM.

       Thomas James Papantony was charged with being a felon in possession of a
firearm. In November 1997, he was found incompetent to stand trial and was
committed to a federal mental health center. At the federal mental health center, he
was diagnosed with delusional disorder and treated against his will with antipsychotic
drugs. Papantony then filed a pro se petition for a writ of habeas corpus, claiming a
violation of his substantive right under the Due Process Clause not to be forcibly
administered antipsychotic drugs to render him competent to stand trial. The district
court dismissed his petition, and Papantony appeals.

      Initially, we conclude the petition was properly dismissed because the requested
remedy would provide no relief from the alleged constitutional violation. Papantony
now voluntarily takes the antipsychotic drugs, so there is no longer any forced
administration. It also does not appear Papantony will be brought to trial because the
government is attempting to place him in an Illinois state hospital facility. Lastly,
Papantony does not argue the alleged constitutional violation entitles him to release
from the federal mental health center. So, Papantony's habeas petition is properly
dismissed because granting the petition would be meaningless. See, e.g., Allen v.
Duckworth, 6 F.3d 458, 460 (7th Cir. 1993).

       In dismissing the habeas petition, we recognize the legality of the initial forced
medication remains unresolved. We also recognize Papantony is a pro se petitioner
and, as such, should not unreasonably be subjected to stringent procedural niceties.
See, e.g., Miles v. Ertl Co., 722 F.2d 434 (8th Cir. 1983). These factors lead us to
conclude Papantony's petition should be broadly interpreted as a request for any
remedy available in a challenge of the initial forced medication. See Young v.
Armontrout, 795 F.2d 55, 56 (8th Cir. 1986) (liberally construing pro se habeas petition
as a civil rights complaint under 42 U.S.C. § 1983). Thus, we construe Papantony's
complaint as a Bivens1 action for damages resulting from an alleged violation of his
substantive due process right not to be forcibly administered antipsychotic drugs to
render him competent for trial.

      At this point, we generally would remand the case to the district court to address
Papantony's Bivens claim. See Young, 795 F.2d at 56. In this instance, however,


      1
       Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.
388 (1971) (allowing cause of action for constitutional violations by federal officers).

                                          -2-
remand is unnecessary because a cursory review reveals his claim would fail as a
matter of law.

        Papantony's claim is most obviously flawed because the government officials
involved in the forced administration of the antipsychotic drugs are immune from suit.
A government official is immune from a Bivens suit unless the official's conduct
violates a clearly established constitutional right. See Buckley v. Rogerson, 133 F.3d
1125, 1128 (8th Cir. 1998). In Papantony's case, the constitutional right is far from
clearly established. In fact, Papantony, as a pre-trial detainee, likely has no substantive
due process right not to be forcibly administered antipsychotic drugs to render him
competent for trial. See Riggins v. Nevada, 504 U.S. 127, 135-36 (1992) (suggesting
that if medically appropriate, it would be acceptable for the government to forcibly
medicate pre-trial detainee with antipsychotic drugs to obtain competency for trial); but
see id. at 138-39 (suggesting that absent extraordinary circumstances the Due Process
Clause prohibits the government from forcibly medicating pre-trial detainee with
antipsychotic drugs to obtain competency for trial) (Kennedy, J., concurring). Thus,
we reject Papantony's Bivens claim.

        Finally, although we reject any remedy for Papantony at this time, circumstances
could change and antipsychotic drugs might eventually render Papantony competent to
stand trial. If that occurs, this decision will not foreclose a future argument by
Papantony that forced medication during trial violates his constitutional right to a fair
trial. See generally United States v. Morgan, 193 F.3d 252, 264-65 (4th Cir. 1999)
(upholding forced administration of antipsychotic drugs to pre-trial detainee but noting
that if drugs rendered detainee competent, constitutional right to fair trial would still be
an open question).

       The district court's judgment is affirmed.




                                            -3-
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -4-